Judgment unanimously affirmed. Memorandum: The showups were not unduly suggestive and occurred near the scene of the crime and soon thereafter (see, Neil v Biggers, 409 US 188, 198; Manson v Brathwaite, 432 US 98, 113; People v Adams, 53 NY2d 241, 248-252; People v Logan, 25 NY2d 184, 195, cert denied 396 US 1020). We have reviewed the other issues raised on appeal and find them without merit. (Appeal from judgment of Ontario County Court, Henry, Jr., J.—grand larceny, third degree, and another offense.) Present—Hancock, Jr., J. P., Doerr, Green, O’Donnell and Schnepp, JJ.